IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                    MAY 21, 2002 Session

    PIONEER SUBDIVISION HOMEOWNERS ASSOCIATION, INC. v.
          PROFESSIONAL COUNSELING SERVICES, INC.

                  Direct Appeal from the Chancery Court for Dyer County
                  No. 00C438; The Honorable Ron E. Harmon, Chancellor



                   No. W2001-03053-COA-R3-CV - Filed October 31, 2002


Holly Kirby Lillard, J., concurring separately.

        I concur fully with the majority opinion in this case. I write separately only to state an
additional reason for reversal of the trial court’s order placing residents of Pioneer Subdivision on
the selection committee for the group home. Even if this relief had been sought in the pleadings, it
would be erroneous to award such relief. Placing neighboring homeowners on the selection
committee raises a host of issues, such as the disclosure of confidential medical information about
potential residents of the group home to persons who are not medical professionals and are under
no obligation to maintain the confidentiality of such information. Quite the opposite; as
“representatives” of the neighbors, such persons on the selection committee would likely feel obliged
to disclose this information to residents of the neighborhood near the group home. The concerns of
the neighbors are genuine and not without basis, but their remedy is with the legislature in enacting
the statute providing that group homes may be placed in residential neighborhoods regardless of
zoning restrictions. The courts are not free to create remedies which have the effect of amending the
existing statutes. Our task is to enforce the statutes as they are written. For this reason, I concur
separately.




                                                      HOLLY KIRBY LILLARD, J.